Honorable Joe Resweber Harris County Attorney Houston, Texas 77002
Re: Employment of county traffic officers.
Dear Mr. Resweber:
You have requested our opinion concerning the following questions.
  1. Can the Commissioners Court employ County Traffic Officers with the power to issue citations and perform other law enforcement duties?
  2. Can the Commissioners Court employ County Safety Officers with the power to issue citations and perform other law enforcement duties?
  3. Can the Commissioners Court require the County Traffic Officers to perform their duties under the control and supervision of a County Commissioner?
  4. Can County Traffic Officers be paid out of the County Road and Bridge Fund?
Article 6699, V.T.C.S., authorizes the employment by `[t]he Commissioners Court . . . acting in conjunction with the Sheriff' of deputy sheriffs to be known as traffic officers. The statute provides that these deputies shall have the same right and duty to arrest violators of all laws as other deputy sheriffs. Thus the commissioners court can employ such officers only in conjunction with the sheriff. Anderson v. Wood, 152 S.W.2d 1084
(Tex. 1941); Attorney General Opinions O-3231 (1941); O-3028 (1941). We have found no statutory authority for the employment of county safety officers and we thus answer your second question in the negative. Attorney General Opinions M-1004 (1971); V-1050 (1950). The duties of county traffic officers are directed in detail by the sheriff, not by the commissioners court. Attorney General Opinion O-2444 (1940). Such officers are to be paid from the `general county fund.' V.T.C.S. art. 6699a; Attorney General Opinion O-1282 (1939).
 SUMMARY
The commissioners court may employ county traffic officers only in conjunction with the sheriff, who is then empowered to direct their duties. Such officers are to be paid from the general fund. The commissioners court does not have authority to employ county safety officers.
Very truly yours,
John L. Hill Attorney General of Texas
APPROVED:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee